Citation Nr: 0213896	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-18 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred for private medical 
services and treatment rendered in January 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had unverified active service from August 1978 to 
May 1979.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 
determination by the Chief, Health Administration Service, of 
the Bay Pines, Florida, Department of Veterans Affairs (VA) 
Medical Center (VAMC), which denied entitlement to payment or 
reimbursement for expenses incurred by the veteran in January 
2000 for private emergency transportation services and for 
private medical treatment provided to the veteran at Mease 
Countryside Hospital (MCH).  By a February 2002 decision, the 
Board denied the veteran's claim for payment or reimbursement 
for private medical expenses incurred by the veteran in 
January 2000.  

The veteran filed an appeal from the Board's decision with 
the United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) (Court).  In 
July 2002, the Court vacated the February 2002 Board 
decision, and returned the case to the Board, as requested in 
an unopposed motion from VA's General Counsel, which noted 
that the veteran had requested an extension of time in 
February 2002 to submit additional evidence, but that motion 
was not granted until after the Board's February 2002 
decision had been issued.  The claim returns to the Board for 
consideration of all evidence of record.   

During the pendency of this appeal, the veteran requested 
that jurisdiction of the claims files be transferred to 
Michigan. 

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by videoconference, with the veteran in 
Detroit, Michigan, by the undersigned Acting Board Member, in 
November 2001.  A transcript of the hearing is of record.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claim and all evidence 
necessary for an equitable disposition of the claim addressed 
in this decision has been obtained.

2.  The veteran has not been awarded service connection for 
any disorder, does not have a totally disabling service-
connected disability, and is not participating in a VA 
rehabilitation program.

3.  In January 2000, the veteran received emergency medical 
services from private medical providers, without prior VA 
authorization, after she was found unconscious.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized private medical expenses incurred by the veteran 
for services rendered in January 2000 have not been met; the 
claim is without legal merit.  38 U.S.C.A. §§ 1703, 1710, 
1725, 1728 (West 1991 & Supp. 2002); 38 C.F.R. §§ 17.48, 
17.52, 17.54, 17.120 (2001); 66 Fed. Reg. 36,467, 36,472 
(July 12, 2001)(codified at 38 C.F.R. §§ 17.1000-17.1008 
(2002)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, and has so testified at a November 2000 
hearing at the RO and via videoconference hearing before the 
undersigned Acting Member of the Board in November 2001, that 
VA should pay for the cost of emergency transportation to MCH 
and for private medical care rendered at MCH in January 2000.  

The facts essential to a decision in this matter are not in 
dispute.  The veteran has not been awarded service connection 
for any disorder.  She has, however, enrolled for VA medical 
care, and received VA outpatient clinical care in the 24-
month period prior to January 2000.  In early January 2000, 
the veteran was found unconscious by a friend, who requested 
emergency transportation services (EMS).  The EMS provider 
transported the veteran to MCH by ambulance.  She was 
released from the MCH emergency department, but returned the 
next day for follow-up treatment when she was unable to 
contact her VA provider. 

Analysis

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C.A. § 1728(a), a veteran who is 
entitled to hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if certain conditions are met.  

The care or services must be (1) rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, (2) for an adjudicated service-connected 
disability, or for a non-service-connected disability 
associated with or aggravating an adjudicated service-
connected disability, or for any disability of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability, and (3) where VA or other 
Federal facilities were not feasibly available.  38 U.S.C.A. 
§ 1728(a)(1)-(3); 38 C.F.R. § 17.120 (2001).

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 
38 U.S.C.A. § 1728.  Id.; Zimick v. West, 11 Vet. App. 45, 49 
(1998). 

The Board has reviewed the clinical records associated with 
the claims files and the medical statements submitted 
regarding the January 2000 private medical care or the 
veteran's medical disorders prior to and following that care.  
Those clinical records and medical statements support a 
conclusion that the medical care rendered to the veteran in 
January 2000 may be considered to have been emergency care.  

However, there is no evidence that the veteran has been 
granted service connection for any disorder or is currently 
seeking service connection for the disorder treated in 
January 2000, nor does the veteran so contend.  Since the 
veteran is not service connected for any disorder, her care 
cannot have been received for a service-connected disability 
or for service-connected total disability.  Moreover, in the 
absence of service connection for any disability, a finding 
that any disability for which the veteran may have been 
treated in January 2000 was aggravating a service-connected 
disability is also precluded.  Since the veteran has not been 
awarded service connection for any disability, she cannot, as 
a matter of law, meet the requirements for payment or 
reimbursement under 38 U.S.C.A. § 1728, despite establishing 
that she required emergency care.  The provisions of 
38 U.S.C.A. § 1728 are dispositive; the veteran is not 
eligible for payment or reimbursement of the private medical 
expenses she incurred in January 2000 for treatment of a 
medical disorder for which service connection has not been 
awarded.

Reimbursement may be authorized for any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C.A. 
Chapter 31, and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in 38 C.F.R. § 17.47(i) (formerly 38 C.F.R. § 
17.48(j)).  However, there is no evidence that the veteran is 
participating in such a program, nor does she so contend.

The facts that the treated disability is not an adjudicated 
service-connected disability, and is not a disability that 
has been held to be associated with a service-connected 
disability, and that the veteran is not totally disabled as a 
result of a service-connected disability, and that she is not 
a participant in a VA vocational rehabilitation program under 
38 U.S.C.A. Chapter 31, are not in dispute.  The veteran, by 
statute, is not eligible under 38 U.S.C.A. § 1728 for payment 
or reimbursement of the unauthorized private medical expenses 
incurred in January 2000.  The veteran's claim must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

An additional statutory provision, 38 U.S.C.A. § 1710, 
authorizes VA to pay for care in non-VA facilities, but does 
not allow for payment for non-VA care on the sole basis of 
emergency need or unavailability of a VA facility.  This 
provision authorizes VA to pay for hospital care and medical 
services which are determined to be needed for a service-
connected disability, or for a veteran with a service-
connected disability rated at 50 percent or more.  The 
statute also authorizes VA to provide medical services to a 
veteran who is unable to defray the expenses of necessary 
care.  However, services furnished under 38 U.S.C. § 1710 are 
provided by VA "only to the extent and in the amount 
provided" in appropriations.  The United States Court of 
Appeals for Veterans Claims (the Court) has stated that the 
provisions of 38 U.S.C.A. § 1710 are "[p]urely an 
announcement of direction and authority," and contain no 
mechanism to enforce the direction to provide the care, and 
no remedial or reimbursement provisions.  In particular, 
there is no provision in section 1710 which would authorize 
VA to reimburse the veteran for services rendered at a non-VA 
facility.  See Zimick v. West, 11 Vet. App. at 50; Malone v. 
Gober, 10 Vet. App. 539, 543 (1997).  The veteran has no 
legal entitlement under 38 U.S.C.A. § 1710 to payment or 
reimbursement of the private care rendered in January 2000. 

The Board also notes that VA may, under 38 U.S.C.A. § 1703, 
contract with non-VA facilities to provide medical services 
for which VA may assume financial responsibility in certain 
circumstances.  38 U.S.C.A. § 1703(a)(1)-(8); 38 C.F.R. 
§ 17.54 (2001).  However, the veteran in this case is not 
alleging that VA entered into any contract for her January 
2000 care.  Moreover, VA's authority to enter into such 
contracts or individual authorizations is limited.  38 
U.S.C.A. § 1703(a); 38 C.F.R. § 17.52.  The veteran in this 
case does not meet any of the criteria under which 
authorization for services by contract is available under 
38 U.S.C.A. § 1703, such as where a veteran is transferred to 
a private facility from a VA facility in which the veteran is 
receiving treatment, nor does she so contend.

The Board notes the veteran's argument that the private 
medical services provided in January 2000 must be reimbursed 
under the provisions of the Millennium Health Care and 
Benefits Act, Public Law 106-117, now codified at 38 U.S.C.A. 
§ 1725 (West Supp. 2002).  38 U.S.C.A. § 1725 provides 
general authority for the reimbursement of medical expenses 
of veterans who receive non-VA emergency treatment, under 
certain circumstances.  This provision authorizes 
reimbursement in cases where the veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728, because there is no 
service-connected disability, as is the case in this claim, 
if the veteran has been enrolled for VA medical care and has 
received such care in the last 24 months.  

However, the provisions of 38 U.S.C.A. § 1725 specify that 
the benefits authorized under that provision are effective 
180 days after the date of enactment of the provision, 
specified as November 30, 1999.  Thus, although the law had 
been enacted at the time of the veteran's care in January 
2000, the provisions of the law specified that the benefits 
were not yet in effect.  The benefit for reimbursement of 
non-VA emergency care, codified at 38 U.S.C.A. § 1725, became 
effective May 29, 2000.  66 Fed. Reg. 36,467, 36,468 (July 
12, 2001).  

The Millennium Health Care and Benefits Act, and the 
provision which was codified at 38 U.S.C.A. § 1725, did not 
include a retroactive clause.  Therefore, 38 U.S.C.A. § 1725 
was not in effect at the time the veteran received the 
treatment in question, in January 2000.  On July 12, 2000, VA 
published an interim final rule establishing regulations 
implementing 38 U.S.C.A. § 1725.  66 Fed. Reg. 36,467, 
36,472.  Those interim regulations are now final, and are 
codified at 38 C.F.R. § 17.1000-.1008 (2002).  The 
regulations, consistent with the statute, became effective in 
May 2000.  There is no provision in the regulations for 
payment of medical expenses incurred prior to the effective 
date of the regulations.  The regulations provide that 
payments or reimbursement, as appropriate, may be made for 
qualifying emergency care furnished on or after the effective 
date of the benefit, May 29, 2000.  

Consistent with the interim final rule, which subsequently 
became final, VA's Under Secretary for Health, in a July 2000 
Information Letter, specified that VA was authorized to pay 
for qualifying emergency care received on or after May 29, 
2000.  See Under Secretary for Health, IL 10-2000-005 (July 
20, 2000). 

The Board has carefully considered the claim raised by the 
veteran's representative argues that the veteran is entitled 
to benefits under 38 U.S.C.A. § 1725, since that provision 
became effective during the pendency of her claim.  In 
particular, the Board notes that the veteran has submitted 
several items of evidence and medical statements supporting 
her claim that the January 2000 care was rendered for a 
medical emergency, and the Board also notes that the evidence 
reflects that the veteran is unable to defray the cost of 
that care.  Generally, when a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, changes in a 
law or regulation are applicable only from the effective date 
of the law or regulation.  See 38 U.S.C.A. § 5110. 

Because 38 U.S.C.A. § 1725 is an entirely new law, the 
question regarding when that law became effective must be 
answered with reference to the law itself, or, if Congress 
did not express a determination as to effective date, the 
Board must consider whether the Secretary of Veterans Affairs 
has determined what claims are within the scope of the new 
law.  As noted above, Congress specified the effective date 
of the benefits in 38 U.S.C.A. § 1725, but did not 
specifically state whether the provision would apply to 
claims pending on the effective date.  Absent an expression 
of the intent of Congress on the matter, a statute would not 
be applied to cases pending when it was enacted if the 
application would result in such a retroactive effect, unless 
the Secretary made a determination that such retroactive 
benefits were appropriate and authorized.  See Landgraf v. 
USI Film Prod., 511 U.S. 244 (1994).  

In this case, the Secretary has clearly indicated a 
determination that the benefit is only applicable for care 
received on or after the effective date of the provision, May 
29, 2000.  See 66 Fed. Reg. 36,467, 36,472; 38 C.F.R. 
§ 17.1000-.1008 (2002).  The Board is bound by the 
Secretary's determination.  The Board notes that the 
Secretary's determination is consistent with precedent 
involving new monetary obligations imposed on the government.  
See, e.g., VAOPGCPREC 11-00.  In this case, although 
38 U.S.C.A. § 1725 and its implementing regulations came into 
existence during the pendency of the appeal, the law and 
regulations cannot be applied prior to the effective dates, 
May 29, 2000.  As the care was rendered prior to the 
effective date of the benefit, the Board is not authorized to 
apply that benefit to the veteran's care.  

The Board notes that it is denying the veteran's claim on a 
different basis than the VAMC relied on in denying the claim.  
Although evidence regarding the circumstances of the 
veteran's emergency transportation and care in January 2000 
have been submitted, the evidence cannot alter the statutory 
criteria.  Analysis of the evidence of record clearly 
establishes that the veteran has not been awarded service 
connection for any disorder, and that the care at issue was 
received prior to May 29, 2000.  

No additional factual development or argument by the veteran 
could change the outcome of the claim, since the only facts 
which would change the outcome of the claim would be a 
showing that treatment was rendered after May 29, 2000, or 
for a service-connected disability.  Since the facts as to 
when the private treatment was rendered and the facts as to 
any award of service connection effective on those dates 
cannot be altered by additional development, there is no 
prejudice to the veteran in proceeding with the review of 
this claim on appeal, including application of the 
regulations and determinations implementing 38 U.S.C.A. 
§ 1725, even though the VAMC did not have the benefit of 
those regulations and determinations when it adjudicated the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the 
agency of original jurisdiction, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This law eliminates the concept of 
a well-grounded claim and redefines the obligations of VA 
with respect to the duty to assist.  In July 2000, the VAMC 
informed the veteran that her claim had been denied, 
documented the reason for the denial (that there was no 
service-connected disability), and informed her of her 
appellate rights.  It is noted that the VAMC provided the 
veteran with a statement of the case in August 2000, which 
informed the veteran of her rights and responsibilities in 
developing her claim.  In addition, the veteran was afforded 
a hearing at the VAMC in November 2000, and in November 2001, 
she testified at a hearing before the Board via 
videoconference.  Private medical records dated in January 
2000 have been secured; VA clinical records have been 
obtained, and medical statements have been associated with 
the claims files.  In addition, the veteran has had the 
opportunity to submit evidence following a February 2002 
request for an extension of time for submission of evidence.  

In addition, the February 2002 Board decision, which the 
veteran and her representative received, although vacated, 
fully informed the veteran of the applicable laws and 
regulations.  In addition, the Board, by an August 2002 
letter, offered the veteran an opportunity to submit any 
additional evidence or argument.  The Board finds that the 
veteran has been fully informed of the necessary elements to 
support her claim.  

As discussed above, the only evidence which would be of 
assistance to the veteran would be evidence that she has been 
awarded service connection for the disorder treated at the 
time of the January 2000 treatment at issue in this claim, or 
evidence that the treatment for which she seeks reimbursement 
was rendered after May 29, 2002.  

The veteran has been afforded due process, in that she has 
been afforded an opportunity to submit all evidence she 
indicated she wished to submit, and all evidence submitted 
has been reviewed and considered.  Under the circumstances of 
this case, further development or notification about VA's 
duty to assist in development of evidence or obtaining of 
evidence would serve no useful purpose, since the evidence 
already of record establishes the dispositive facts, the date 
of the veteran's treatment and status of claims for or awards 
of service connection.  The VCAA does not require that 
assistance be provided to a claimant where there is "no 
reasonable possibility . . . that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2)) 
(West Supp. 2002).  Thus, further development is not 
required.  

The provisions of the applicable laws are unequivocal.  Under 
38 U.S.C.A. § 1728, payment of or reimbursement for 
unauthorized medical expenses is only warranted if all of the 
statutory requirements for payment or reimbursement are met, 
and, under 38 U.S.C.A. § 1725, only treatment rendered after 
May 29, 2000 is covered.  See Malone v. Gober, 10 Vet. App. 
539 (1997); Hayes v. Brown, 6 Vet. App. 66 (1993).  Since it 
is the law rather than the evidence which is dispositive of 
this issue on appeal, for the reasons discussed above, the 
claim for payment of or reimbursement for private medical 
expenses incurred in January 2000 must be denied as lacking 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for reimbursement or payment of private medical 
expenses incurred in January 2000 is denied.  




		
	Nadine W. Benjamin
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

